Charley Roberson was charged in the court of common pleas of Oklahoma county with the offense of illegal possession of intoxicating liquor, was found guilty by a jury and his punishment assessed by the court at 30 days in the county jail and a fine of $250 and costs. From this judgment and sentence, defendant has appealed.
The state relied for this conviction upon the testimony of two deputies from the office of the county sheriff, and an evidence officer and stenographer from the office of the county attorney. There was no testimony offered on the part of the defendant.
Motion for new trial was duly filed and overruled on June 20, 1947; thereupon the court rendered judgment and sentence. An appeal was perfected by filing in this court on December 9, 1947, a petition in error with case-made and proof of notices.
No briefs have been filed, and no appearance for oral argument made.
Where a defendant appeals from the judgment of conviction and no briefs in support of the petition in error are filed, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and finding no fundamental error, the judgment will be affirmed. *Page 82 
We have closely examined the record and have found no error therein which would warrant a reversal of the judgment, and it appearing that the defendant was accorded a fair trial and was properly convicted, the judgment of the trial court herein is accordingly affirmed.
JONES, P. J., and BRETT, J., concur.